Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because, as best understood by the examiner, in Fig. 3 the label 32.2 which corresponds to the first rotation angle 21 should be changed to 31.2. See below.

    PNG
    media_image1.png
    428
    720
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 13, the claim recites “determining a first deviation between at least the second position measured value and a first desired position measured value,”. The limitation is unclear because, as best understood by the examiner, the first deviation is determined between the first position measured value at the first predefined rotational angle position at the first second temperature and the second position measured value at the first predefined rotational angle position at the second sensor temperature. The claimed limitation only makes sense if “a first desired position measured value” is equivalent to “a first position measured value at a first predefined temperature”. If this interpretation is not correct then it is unclear what purpose or function the first position measured value plays in the calibration, i.e. the first position measured value is captured but does not appear to be used in any way.
For the purpose of examination, the claim is interpreted wherein “a first position measured value at a first predefined temperature” is equivalent to “a first desired position measured value”.

Regarding claim 14, the claim recites (emphasis and the numbers provided in parentheses correspond to the components identified in Fig. 3 as best understood by the examiner);
“… after the heating or cooling of the stationary sensor unit to the second sensor temperature, the method further comprises capturing, during the one revolution of the machine shaft at the first predefined rotational angle position and at the second predefined rotational angle position, two second position measured values (i.e. 31.2 and 32.2 in Fig. 3) at the second sensor temperature, 
the first deviation (i.e. 35) is respectively determined between each of the two second position measured values (31.2 and 32.2) and the first desired position measured value (i.e. 31.0), and …” 


First, the examiner believes the element identified as 31.2 in the specification is incorrectly identified as 32.2 in Fig. 3 (see drawing objection above). 
Second, the claim recites capturing, during the one revolution of the machine shaft at the first predefined rotational angle position and at the second predefined rotational angle position, two second position measured values (i.e. 31.2 and 32.2 in Fig. 3) at the second sensor temperature. As best understood by the examiner this limitation is redundant as parent claim 13 already performs this limitation. 
Third, it is unclear to the examiner what is meant by the limitation as claimed, specifically how a second position measured value (32.2) captured at the second predefined rotational angle position (32.0) relates to the first deviation (35) and the first desired position measured value (31.0) as recited in the claim. As best understood by the examiner the position measured value captured at the second rotational angle position 22 is used to determine a deviation 36 from the second desired position measured value 32.0. Therefore, it is physically unclear how the first deviation is determined between the position measured value captured at the second predefined rotational angle position and the first desired position measured value. 
For the purpose of examination the claim will be interpreted wherein the first deviation (35) is determined between the second position measured value (31.2) captured at the first predefined rotational angle position (21) and the first desired position measured value 31.0, and wherein a second deviation (36) is determined between the second position measured value (32.2) captured at the second predefined rotational angle position (22) and the second desired position measured value (32.1). 

Regarding claim 15, the claim recites (emphasis and the numbers provided in parentheses correspond to the components identified in Fig. 3 as best understood by the examiner);
“… calculating at least a third position measured value (i.e. 31.3 or 32.3) which is expected at the first predefined rotational angle position (31.0) or at the second predefined rotational angle position (32.0) at a third sensor temperature; 
determining a second deviation between (?) the third position measured value calculated and the desired position measured value (31.0); and 
correcting the output signal of the rotary encoder via the second deviation determined at the predefined rotational angle position at the third sensor temperature.”

The nomenclature used in claim 15 does not appear to be consistent with that used in parent claims 13 and 14 and it is unclear whether all limitations have a clearly defined antecedent basis. Claim 15 recites “the desired position measured value” but no antecedent basis is established as the parent claims only recite “the first desired position measured value. Further, “the first desired position measured value” appears to correspond to “a/the first predefined rotational angle position” but no such second desired position is accordingly established for “a/the second predefined rotational angle position”.
For example, claim 13 recites (emphasis and the numbers provided in parentheses correspond to the components identified in Fig. 3 as best understood by the examiner): 
“capturing a first position measured value (31.1) at a first predefined rotational angle position (21) at the first sensor temperature; capturing a second position measured value (31.2) at the first predefined rotational angle position (21) at the second sensor temperature; determining a first deviation (35) between at least the second position measured value and a first desired position measured value (31.1)…” 
As best understood by the examiner, in view of Fig. 3, the deviation is determined between the first position measured value and the second position measured value, not the desired position measured value as shown in the figures. Claim 13 was broadly interpreted by the examiner wherein the first position measured value is equivalent to the first desired position measured value.  
In contrast to claim 13, claim 14 establishes a second predefined rotational angle position and recites “capturing, …. at the first two predefined rotational angle position and at the second predefined rotational angle position, two second position measured values at the second sensor temperature,” and “the first deviation is respectively determined between each of the two second position measured values and the first desired position measured value,”. This is not consistent with claim 13 as: 1) The first deviation and the first desired position measured value as recited in claim 13 correspond only to the first predefined rotational angle position. There is no antecedent basis for a deviation or a desired position measured value which corresponds to the second predefined rotational angle position. And 2) measurements at the first predefined rotational angle position and at the second predefined rotational angle position are only recited for the second temperature. There is no limitation reciting a position measured value at the second predefined rotational angle position at the first sensor temperature. Therefore, it is unclear how a deviation is determined based on a second position measured value at the second predefined rotational angle position at the second sensor temperature as the claims do not recite any value to compare it to.
Finally, claim 15 recites “a third position measured value” expected at “the first predefined rotational angle position or at the second predefined rotational angle position at the third temperature. In other words:
Claim 13 recites a first position measured value at a first predefined rotational angle position at the first sensor temperature, and a second position measured value at the first predefined rotational angle position at the second temperature. 
Claim 14 recites two second position measure values at the second sensor temperature, wherein one of the second position measured values was determined at the first predefined rotational angle position as in claim 13 and the other of the second position measured values was determined at the second predefined rotational angle. However, a first position measured value is only determined at the first predefined rotational angle at the first temperature. There is no corresponding first position measured value at the second predefined rotational angle for the first temperature.
Claim 15 recites a third position measured value which is optionally determined at only one of the first predefined rotational angle position or the second predefined rotational angle position at a third sensor temperature. 
Thus, at the first temperature a measured value is obtained only at the first predefined rotational angle position. At the second temperature a measured value is obtained at both the first and second rotational angle positions. At the third temperature a measured value is determined at only one of the first or the second rotational angle positions. 
Therefore, it is unclear to the examiner whether this was intentionally claimed in the manner, and whether the calibration is functional as claimed, or if additional required measured values have been omitted. It is unclear if the first deviation is only a single deviation value or consists of multiple deviation values between different temperatures and the first/second predefined angles. It is unclear if “the desired position measured value” is the same as “the first desired position measured value” as recited in the parent claims and whether a “second desired position measured value” would be necessary to understand the claim. 
For the purpose of examination, the claims will be interpreted wherein measured values are obtained at multiple temperatures and multiple angles at each temperature and wherein there is a first desired position value corresponding to the first predefined rotational angle and a second desired position value corresponding to the second predefined rotational angle.

Regarding claims 16-18, it is unclear what is meant by “the desired position measured value” for reasons as recited above. For the purpose of examination the claims will be interpreted wherein the desired position measured value corresponds to one of a first desired position measured value or a second position measured value. 

Regarding claim 18, the claim recites “the second position measured value”, however, parent claim 14 recites that there are “two second position measured values”. For the purpose of examination the claims will be interpreted wherein there are two second position measured values at the second temperature.
Regarding claim 19, the claim recites “further comprising: continually capturing at least one of the first sensor temperature, the second sensor temperature and the third temperature sensor when operating the rotary encoder.” The recites “the third temperature sensor” transposing the words temperature/sensor as recited for the “first/second sensor temperature”. Please correct if this is a typo. Furthermore, the claim depends on claim 13 but the second/third sensor temperatures were not introduced until claims 14 and 15, respectively. Finally, the language suggests that the temperature is continually fixed at one of the first/second/third temperature sensor rather than just simply continually sensing the temperature. It is unclear to the examiner whether the temperature during operation is two be fixed at one of those three temperatures or what happens when the temperature of the sensor is above, below, or between the first/second/third sensor temperatures. For the purpose of examination, the claim will be interpreted wherein the temperature sensor monitors the temperature during operation regardless of whether the temperature is at the first/second/third sensor temperature. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13 and 16-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito US 2005/0028614 (Saito).

Claim 13, Saito teaches a method for calibrating a rotary encoder for capturing a predefined rotational angle position of a machine shaft (calibration method for angle sensor 1 at predefined positions; see Fig. 1-3, 5, 11-17; see abstract; see para. [0046]), 
wherein the rotary encoder comprises: 
at least one exciter unit connected to the machine shaft in a rotationally fixed manner (magnet 3 is fixed to the rotating shaft 2; see Fig. 1; see [0039]); and 
a stationary sensor unit which is configured to functionally interact with the exciter unit (circuit substrate 4 is arranged and includes a sensor element 1 and signal processor 4 which interacts with the magnet 3; see Figs. 1 and 2; see paras. [0039]-[0040]), 
the method comprising: 
rotating the machine shaft so as to perform a rotational movement at a predefined rotational speed at a first sensor temperature; capturing a first position measured value at a first predefined rotational angle position at the first sensor temperature (the rotating shaft of the angle measuring device is rotated and the output of the angle measuring device is detected at two temperatures, wherein a first temperature is 25 C; see para. [0095]-[0102], [0121]; see Figs. 3, 9, and 13); 
heating or cooling at least the stationary sensor unit to a second sensor temperature which is higher or lower than the first sensor temperature (heating is performed to change the temperature of the sensor in step s110 with a set temperature of 125 C; see para. [0095]-[0102], [0121]; see Figs. 3, 9, and 13); 
capturing a second position measured value at the first predefined rotational angle position at the second sensor temperature (the rotating shaft of the angle measuring device is rotated and the output of the angle measuring device is detected at two temperatures, wherein a first temperature is 25 C; see para. [0095]-[0102], [0121]; see Figs. 3, 9, and 13);; 
determining a first deviation between at least the second position measured value and a first desired position measured value (an offset is determined based on the first measured values at 25 C and the second measured values at 125 C; see Figs. 3, 9-14; [0095]-[0102], [0121], and [0123]); and 
correcting an output signal from the rotary encoder via the first deviation determined at the first predefined rotational angle position at the second sensor temperature (an output is corrected based on the calculated offsets to correct the angle deviation in steps s150 and s170; see Figs. 13, 15; [0095]-[0102], [0121], [0123], [0138]).

Regarding claim 16, Saito teaches wherein, the desired position measured value is defined by the first position measured value (the desired position is defined by the position of the maximum amplitude of the first signal; see Figs. 3 and 9).

Regarding claim 17, Saito further teaches wherein the desired position measured value is determined with a reference value encoder or with an incremented time value which corresponds to a predefined time span of the rotational movement from the first predefined rotational angle position to the second predefined rotational angle position (the position is determined based on the encoder position or an optional elapsed time; see para. [0096], [0134]).

Regarding claim 18, Saito further teaches wherein, the rotary encoder further comprises a storage module, and the method further comprises storing at least one of the, the first position measured value, the second position measured value, the third position measured value, the desired position measured value, the first deviation, and the second deviation, in the storage module (memory 8 stores calibration and correction parameters; see para. [0046], [0093], [0133], [0134], [0154], [0159]).

Regarding claim 19, Saito teaches further comprising: continually capturing at least one of the first sensor temperature, the second sensor temperature and the third temperature sensor when operating the rotary encoder (the temperature sensor 6 measures the temperature of the sensor and, and as best understood by the examiner, this temperature monitoring is performed continually during operation with the outputs of the angle sensor element 1 to calculate the angle of the shaft; see [0012]-[0014],[0041]-[0042],[0050]-[0051], [0154]).

Regarding claim 20, Saito teaches a rotary encoder for determining a corrected rotational angle position of a machine shaft (calibration method for correcting an angle sensor 1 at predefined positions; see Fig. 1-3, 5, 11-17; see abstract; see para. [0046]), the rotary encoder comprising: 
at least one exciter unit which is connected to the machine shaft in a rotationally fixed manner (magnet 3 is fixed to the rotating shaft 2; see Fig. 1; see [0039]); 
a stationary sensor unit which is configured to functionally interact with the at least one exciter unit (circuit substrate 4 is arranged and includes a sensor element 1 and signal processor 4 which interacts with the magnet 3; see Figs. 1 and 2; see paras. [0039]-[0040]); and 
a temperature sensor which is configured to perform a temperature-dependent calibration and to determine a rotational angle position corrected by a temperature deviation (temperature sensor 6 is used to perform a temperature dependent calibration and correct an angle of an angle sensor based in temperature; see Figs. 1-3 and 9-15; [0095]-[0102], [0121], [0123], [0138]).

Regarding claim 21, Saito further teaches further comprising: a storage module which is configured to store at least one of at least one position measured value and a deviation (memory 8 stores calibration and correction parameters; see para. [0046], [0093], [0133], [0134], [0154], [0159]).

Regarding claim 22, Saito further teaches further comprising: a calculation module which is configured to calculate at least one of, a position measured value, and a deviation between the position measured value and a desired position measured value, at at least one predefined sensor temperature (the signal processor calculates a position value, an offset, and the measured temperatures; see para. [0042], [0045], [0046], [0093], [0133], [0134], [0154], [0159]).

Regarding claim 23, Saito further teaches further comprising: a heating and/or cooling device which is configured to actively heat or to actively cool at least an area of the rotary encoder (a heating element is used to heat the circuit substrate 4 and sensor element 1; see [0051]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2005/0028614 (Saito) in view of Bonato et al. US 2010/0312514 (Bonato).

Regarding claim 14, Saito further teaches wherein, during the rotation of the machine shaft so as to perform the rotational movement at the predefined rotational speed at the first sensor temperature, the method further comprises determining a second predefined rotational angle position in addition to the first predefined rotational angle position during one revolution of the machine shaft so as to capture two respective first position measured values at the first sensor temperature (the measurements are performed at two different temperatures while rotating the shaft, wherein the speed of the rotation of the shaft could reasonably be interpreted as equivalent to a predefined rotational speed and measures over the rotation of the sensor; see Figs. 3, 9, 13-16), and 
after the heating or cooling of the stationary sensor unit to the second sensor temperature, the method further comprises capturing, during the one revolution of the machine shaft at the first predefined rotational angle position and at the second predefined rotational angle position, two second position measured values at the second sensor temperature (after heating the angle positions  are measured over a rotation; see Figs. 3, 9, 13-16), 
the first deviation is respectively determined between each of the position measured values and the first desired position measured value (an offset is determined based on the first temperature, the second temperature, and the changes in offset and amplitude; see Figs. 3, 9, 13-16), and 
the output signal of the rotary encoder is corrected via the respectively determined first deviations at the first predefined rotational angle position at the second sensor temperature (correction is performed based on the first temperature, the second temperature and the changes in offset and amplitude; see Figs. 3, 9, 13-16; [0107]-[0142]).
Saito fails to specifically teach the first deviation is respectively determined between each of the two second position measured values and the first desired position measured value, and the output signal of the rotary encoder is corrected via the respectively determined first deviations at the first predefined rotational angle position and at the second predefined rotational angle position at the second sensor temperature.
Bonato teaches the first deviation is respectively determined between each of the two second position measured values and the first desired position measured value, and the output signal of the rotary encoder is corrected via the respectively determined first deviations at the first predefined rotational angle position and at the second predefined rotational angle position at the second sensor temperature (a calibration is performed with specific predetermined angles of 30, 90, and 150 degrees ta two different temperatures such that six correcting parameters are determined for correcting the position; see para. [0005], [0021]-[0022], [0027]-[0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the first deviation is respectively determined between each of the two second position measured values and the first desired position measured value, and the output signal of the rotary encoder is corrected via the respectively determined first deviations at the first predefined rotational angle position and at the second predefined rotational angle position at the second sensor temperature as taught in Bonato into Saito in order to gain the advantage of increasing the number of correction parameters in maintaining a precision of 0.48 degrees over the 0-45 degree range and 1 degree over the 45-180 degree range.


Regarding claim 15, Saito further teaches further comprising: calculating at least a third position measured value which is expected at the first predefined rotational angle position or at the second predefined rotational angle position at a third sensor temperature; determining a second deviation between the third position measured value calculated and the desired position measured value; and correcting the output signal of the rotary encoder via the second deviation determined at the predefined rotational angle position at the third sensor temperature (correction values are determined at a plurality of temperatures to determine the temperature-dependent peak and offset values and correction is performed based on the offsets for the different measured temperatures; see Figs. 10, 11, and 14-16).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2005/0028614 (Saito) in view of Niwa US 2006/0164075 (Niwa).

Regarding claim 24, Saito fails to teach wherein, the heating and/or cooling device comprises at least one electric wire which is configured to generate heat when a current is applied thereto.
Niwa teaches wherein, the heating and/or cooling device comprises at least one electric wire which is configured to generate heat when a current is applied thereto (heating wires are used wherein one of ordinary skill in the art appreciates such heating is resistive heating by applying a current through it; see paras. [0117], [0134]-[0135]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein, the heating and/or cooling device comprises at least one electric wire which is configured to generate heat when a current is applied thereto as taught in Niwa into Saito in order to gain the advantage of inexpensive materials in the form of waters for operating as a heater which may be formed to a desired shape, can be accurately controlled by applying a current and decreases fluctuation in impedance due to temperature fluctuations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN L YENINAS/Examiner, Art Unit 2868